DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on May 23rd, 2022 has been acknowledged.  By this amendment, claims 1, 3, and 7 have been amended, claims 4-6, 8, and 11 have been cancelled, and claims 21-25 have been newly added.  Accordingly, claims 1-3, 7, 9, 10 and 12-25 are pending in the present application in which claims 1, 9, and 16 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATION, line 2, after “filed on January 31, 2019," please replace “now allowed” with --now issued as U.S. Patent No. 10,818,588--.
In the Claims:
In claim 9, line 6, please replace “a heat dissipation element” with --a first heat dissipation element--.
In claim 9, line 7, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 9, line 8, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 9, lines 9-10, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 12, line 2, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 13, lines 1-2, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 14, lines 1-2, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 15, line 2, please replace “the heat dissipation element” with --the first heat dissipation element--.
In claim 25, lines 1-2, please replace “the heat dissipation element” with --the first heat dissipation element--.
Allowable Subject Matter
Claims 1-3, 7, 9, 10, and 12-25 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on May 23rd, 2022 (see Applicant’s remarks on page 7, line 12 to page 9, line 4), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first heat dissipation element comprising a conductive base and a plurality of monopole antenna patterns partially surrounded by and protruding out from the conductive base, and the plurality of monopole antenna is isolated from the conductive base”, as recited in independent claim 1.
Claims 2, 3, 7, and 21-24 are also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Claims 9, 10, 12-20 and 25 are allowed for the same reasons as set forth in paragraphs 8 and 9 of the office action that was mailed on March 22nd, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892